Case 2:21-cv-00031-BJR Document 13-4 Filed 01/12/21 Page 1 of 5




                   EXHIBIT D
                Case 2:21-cv-00031-BJR Document 13-4 Filed 01/12/21 Page 2 of 5




From: Amy Peikoff
Sent: Thursday, November 19, 2020 6:31 PM
To:                        @amazon.com>
Subject: RE: [EXTERNAL] AWS | Questions on Parler Policies

 CAUTION: This email originated from outside of the organization. Do not click links or open attachments
 unless you can confirm the sender and know the content is safe.

Hi        ,

Apologies for not getting back sooner. Things have been absolutely nuts between stabilizing the platform (I
hear we had some Amazon servers drop unexpectedly once or twice, but things are thankfully smoother now),
the media attention (not all accurate or fair), and also developing a regular contact with law enforcement to
refer the sorts of threats you sent in the second example (a too-common occurrence during these turbulent
times, unfortunately). The second example you sent                  has been passed on to our regular contact
for investigation.

The first example, as hateful as it is, would not be deemed a violation of our terms of service. Following
Nadine Strossen (New York Law School, ACLU), Parler does not ban "hate speech" insofar as it would be
protected by the First Amendment. We agree with Professor Strossen that the best way to resist hate is with
more speech. You can read our Community Guidelines, which also describes how enforcement works on
Parler, here:

https://legal.parler.com/documents/guidelines.pdf


     Community Guidelines 11/07/2020


                                                             1
                 Case 2:21-cv-00031-BJR Document 13-4 Filed 01/12/21 Page 3 of 5



  Community Guidelines 11/07/2020 Our Guidelines govern your relationship with Parler, your use of Parler,
  as well as your access to our services and products.

  legal.parler.com


Let me know if you have any questions, or want to get on a call to discuss further. And thank you for bringing
the threatening user to our attention.

Best,
Amy



Amy Peikoff | CPO



PARLER.COM




From:                          @amazon.com>
Sent: Thursday, November 19, 2020 7:50 PM
To: Amy Peikoff
Subject: RE: AWS | Questions on Parler Policies

Hi Amy,

Just following up here. Our              team was hoping to have an answer to the questions in the email below as
soon as possible.

Please let me know if you have any questions.

Thank you,




From:
Sent: Tuesday, November 17, 2020 12:13 PM
To: 'Amy Peikoff'
Subject: AWS | Questions on Parler Policies

Hi Amy,

I hope you have been doing well. I have spoke to John and Alex about the recent user growth, how exciting. I also want
to thank you for being responsive to our               team about the abuse report.

                                                           2
                 Case 2:21-cv-00031-BJR Document 13-4 Filed 01/12/21 Page 4 of 5


The                team is curious if you could share more detailed information on your policies and processes for
handling and mitigating harmful/offensive content, whether it be proactively or in response to reports. More details on
the moderation process and reporting/take down process would be useful. We’ve also identified specific examples of
potential hate speech and incitement of violence content that is currently available on Parler (copied below).

Does Parler consider this type of content to violate your policies? If so, what actions does Parler plan to take and in what
timeframe?

https://www.parler.com/profile/                 /posts




https://www.parler.com/profile/            /posts




                                                             3
             Case 2:21-cv-00031-BJR Document 13-4 Filed 01/12/21 Page 5 of 5




Thank you,




                                            4
